Citation Nr: 0504861	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  04-02-000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1. Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefits sought on appeal.  
The veteran, who had active service from March 1968 to 
January 1971, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

In this case, the veteran was afforded a VA examination in 
July 2003 in connection with his claims for service 
connection.  The examiner commented that it was less likely 
than not that the veteran's hearing loss and tinnitus were 
caused by excessive noise during his military service.  
However, the Board notes that the July 2003 VA examiner did 
not discuss the veteran's January 1970 flight physical 
examination, which revealed hearing loss in both ears when 
the audiometric results are converted from American Standards 
Association (ASA) Standards to International Standards 
Organization (ISO) Standards.  The Board also observes that 
there appears to be a substantial difference between the 
decibel losses at certain specified levels as demonstrated on 
audiometric testing in January 1970 from that shown on most 
recent VA examination in July 2003, and the examiner should 
be asked to comment on the significance of such differences.  
Therefore, the Board is of the opinion that a clarifying 
medical opinion is necessary for the purpose of determining 
the nature and etiology of the veteran's hearing loss and 
tinnitus.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should refer the veteran's 
claims folder to the July 2003 VA 
examiner, or if unavailable to 
another suitably qualified VA 
examiner, for a clarifying opinion as 
to the etiology of the veteran's 
hearing loss and tinnitus.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, and to 
convert the audiometric results of 
his January 1970 flight physical 
examination from ASA standards to ISO 
standards. The examiner should offer 
an opinion as to whether it is at 
least as likely as not that the 
veteran's right ear hearing loss and 
tinnitus are related to his 
symptomatology in service or are 
otherwise related to his military 
service.  He should also indicate 
whether the veteran's left ear 
hearing loss worsened during service, 
and if so, whether the increase in 
severity represented the natural 
progression of the disability.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved, including the significance 
of the results of the veteran's 
January 1970 flight physical 
examination and the medical opinions 
reached by V.G., M.D. as set forth in 
an April 2003 letter, would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to 
its history [,]" 38 C.F.R. § 4.1 
(2003), copies of all pertinent 
records in the appellant's claims 
file, or in the alternative, the 
claims file, must be made available 
to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




